Title: To Thomas Jefferson from Thomas Munroe, 15 November 1808
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Sir.
                     Office of the Superintendent of the City ofWashington, 15th. Novr. 1808.
                  
                  In the year 1794, the then Commissioners of this City convey’d to James Greenleaf One thousand Standard Lots on the personal responsibility of himself Robert Morris and John Nicholson, whose Bond was taken for the purchase money, amounting to Eighty thousand dollars.   This money not having been paid, a Bill was filed in the Chancery Court of the State of Maryland, before the Jurisdiction of the District of Columbia was assumed by Congress, and, under a Decree of that Court, obtained in the last year, these lots are advertised for sale on the 28th. of the present month, to raise, in the first instance the above sum of 80,000 dollars and interest from the 1st. of May 1800, due thereon to the United States, and the surpluss, if any, to be paid to certain persons claiming under Mr. Greenleaf.
                  Judging from the result of a public sale of a large number of City Lots, made a few years since, in pursuance of an Act of Congress, which was imperative in its direction, and contained no discretionary or conditional power to the Agent,—indeed from the almost certain consequence of forced sales of all articles in greater quantities than there is demand for, the expectation may reasonably be entertained, that at the approaching sale great sacrifices of the property will be made, and a considerable part of the claim of the United States be lost, if some measure be not adopted to prevent it. The injurious effects now apprehended were experienced in the sale above mentioned, to such extent, that many lots then purchased have since been sold for upwards of a thousand Per Cent advance: for, as the public Agent had neither the power to decline selling, or to authorise a competition in behalf of the United States, few of the persons who attended to purchase would bid against each other, and thus they bought, by an understanding and accommodation amongst themselves, for comparatively nothing, or at such prices only as they chose to offer.
                  I beg leave therefore, respectfully to submit to your consideration, Sir, whether it may not be promotive of the public interest for the government to give authority to an agent under the direction of the President to attend the sale about to be made, and to bid in behalf of the United States, to such amount as may be prescribed, to prevent an unwarrantable sacrifice of the lots and to counteract the speculations, which without some interposition there are strong reasons to believe will take place.
                  The Decree under which the sale is ordered, requires that the purchase mony shall be paid into the Chancery Court. That requisition however, would, it is supposed, be dispensed with in case of purchasers on public account, except as to the costs, expenses and the Trustees Commissions for selling &ca. but for the amount of these and some other claims against the City funds (to the payment of which the monies arising from this sale are in the first instance applicable) it may probably be expedient to obtain provisional Authority for a temporary advance from the Treasury, to be used if necessary in the opinion of the President. And, when it is considered, that these lots and the other unsold property of the United States in the City, estimated even at one half the average price of sales heretofore made, will amount to nearly half a Million of Dollars it is, with deference, presumed that such an advance will not be deemed objectionable under the circumstances above stated.—
                  I have the honor to be, with the highest respect Sir, Yr. most obedt. Servt
                  
                     Thomas Munroe
                     
                  
               